Citation Nr: 1515116	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran had a hearing before the undersigned in August 2013.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The Board notes that after the August 2013 hearing, additional treatment records from VA concerning his asthma were associated with the claims file.  This evidence has not been considered by the RO in the first instance; nevertheless, the Board finds it unnecessary to refer this evidence to the RO for review because it does not have a bearing on the appellate issue, i.e. whether the Veteran suffered a disease or injury in service.  See 38 C.F.R. § 20.1304(c) (2014).

FINDINGS OF FACT

1.  Asthma was not shown in service or for years thereafter.

2.  The weight of the evidence is against the conclusion asthma is due to an injury or disease in service.  

CONCLUSION OF LAW

The criteria to establish service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  These duties were met by letter dated December 2010. 

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claim in this case.  As will be explained, there is no evidence that the Veteran had asthma, difficulty breathing or a lung disorder during service or for many years after his discharge.  Likewise, the most probative evidence of record does not demonstrate that he was exposed to chemicals during service that subsequently induced asthma.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing the VLJ explained the criteria for establishing service connection and asked questions directed at the Veteran's alleged in-service chemical exposure.  See Hearing Tr. at 2.  Additionally, the Veteran volunteered testimony concerning his claimed chemical exposure, his treatment history and symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of any of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II. Service Connection

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service on a direct basis connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It is undisputed that the Veteran currently suffers from asthma.  At issue in this case is whether it was incurred in service.  

The Veteran claims that while stationed at Ft. McClellan he was constantly exposed to training and experiments involving chemicals that were air-dispersed throughout his work and living areas.  See December 2010 Written Statement.  The Veteran's MOS was General Clerk, and he testified that he worked in the headquarters troop command assigning or dispatching vehicles.  See Hearing Tr. at 3, 6.  There is no evidence that he used chemicals as part of his duties; however, he testified that while performing duties as a supply clerk, someone came to his office on at least three occasions and told him that chemical warfare training was occurring upwind from his location.  See Hearing Tr. at 3-5.  This person further told the Veteran that they should leave the office because it was dangerous.  See id.  He further testified that his sergeant instructed him to continue with his duties, regardless of the warnings they received.  See id.  On that basis, he assumes that he was exposed to chemicals.  See Hearing Tr. at 3.

The Veteran is considered competent to report what he was told and the instruction he received from his sergeant regarding dangerous chemicals enveloping their work station.  However, to accept it as true would require it to be believed that a non-commissioned officer would endanger his own life and those under his authority for administrative convenience.  That seems unlikely.  In addition, it would not be entirely logical to have some base protocol require a person to go about warning those downwind of some activity that danger was looming, and have the response to the warning be optional.  As such, the Board does not consider the Veteran to have been exposed to dangerous chemicals as he described.  

In addition, the Veteran's STRs are silent as to reports of chemical exposure or complaints of symptoms related to chemical exposure during service, and there is no evidence that he complained of difficulty breathing or any lung conditions during service.  The Board notes that in November 1964 he was treated for chest pain and coughing, but was noted to have good breath sounds and diagnosed with muscle strain.  There is no mention of breathing problems or indication that his coughing was due to chemical exposure, nor is there a notation in his medical records that the Veteran reported being exposed to chemicals.  The Board further notes that his March 1965 report of medical history at separation shows that he reported having  "ear, nose or throat trouble" and "sinusitis," but no asthma, shortness of breath, pain or pressure in his chest or chronic cough.  The Veteran also reported "coughing up blood;" however, the physician noted "coughed up blood - no real hemoptysis - checked and told it was from sinus."  See March 1965 Report of Medical History.  Thus, there was no respiratory problems indicated.  Moreover, his separation examination does not note any nose, sinus, mouth, throat or lung disorders.  See March 1965 Report of Medical Examination. 

Additionally, the Veteran was not diagnosed with or treated for asthma in service, or for many years thereafter.  VA obtained the post service records he identified as relevant.  These begin in 2009.  These record show he reported having allergies throughout his adult life.  The first time he was diagnosed with and treated for asthma was in April 2009, more than 40 years after his discharge from service.  See April 2009 Medical Record; see also Hearing Tr. at 13.  

The Board notes that in a December 2010 written statement and in the opinion letters provided by his treating physician, the Veteran claimed that he has had problems with his breathing ever since he left service.  However, this history is not consistent with the STR's which fail to show respiratory problems, and since he apparently does seek out medical care when he experiences a medical problem, (as evidenced by his STR's and his treatment since 2009) that absence of records of treatment for respiratory problems for decades post service, weighs against finding he had such on-going problems during that period.  Furthermore, it is noted the Veteran first sought treatment with his current health care provider as a result of his allergy symptoms, not a respiratory disability.  In this regard, the Board notes that in his initial examination with his current treating physician, the Veteran reported having "minute allergy problems that have bothered him all of his adult life," and specifically complained of chronic nasal congestion; rhinorrhea; sneezing; postnasal drainage; itchy, watery and irritated eyes and itching in his ears.  It was only in recounting a detailed history of his allergy symptoms, exposure to potential allergens and the medications he has tried for these symptoms that he mentioned that he also had chronic obstructive pulmonary disease and some coughing and wheezing on a consistent basis.  See April 2009 Medical Record.  He also reported that he did not have a history of "bad asthma."  See id.  The Veteran also reported smoking two packs of cigarettes a day for 25 years, quitting in the 1990s.  See id.  These medical records are silent for any report of longstanding breathing problems since his separation from service.  Furthermore, there is no mention in the Veteran's medical records that he reported having exposure to chemicals in service until the Veteran requested an opinion from his treating physician concerning the root of his asthma.  See December 2010 Medical Record.  This report coincides with his claim for benefits.  See December 2010 Claim.

The Board further notes that the Veteran's treating physician provided an opinion that his asthma is related to his exposure to chemicals during service; however, it was only a tentative opinion as the association was characterized as "potential."  See Opinion Letters received December 2010, June 2012 & August 2013.  It also rests on the history the Veteran reported of on-going respiratory problems since the exposure, which as set out above, the Board does not find credible.  A medical opinion relying on facts without probative value, cannot itself be accorded probative weight.  

Under the circumstances described above, the Board finds the greater weight of the evidence is against the conclusion that the Veteran's current asthma is a resultant disability from disease or injury incurred in service.  



ORDER

Service connection for asthma is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


